Case 4:16-cr-00176-ALM-KPJ Document 316 Filed 07/02/19 Page 1 of 3 PageID #: 4330

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

                                          DATE: 7/2/19

  UNITED STATES MAGISTRATE JUDGE                      COURT REPORTER: Shawn McRoberts
                                                      - PLANO 108

  KIMBERLY C. PRIEST JOHNSON                          COURTROOM DEPUTY: Lori Stover
   USA                                               CASE NO.
   v
   JAMES MORRIS BALAGIA (3)                          4:16CR176
   ATTORNEY FOR Government                           ATTORNEY FOR Defendant

   Heather Rattan, Jay Combs                              Daphne L. Silverman

  Attorneys: Rafael De La Garza, Clyde Siebman appear for SEALED portion of hearing -de #252
                sealed motion

         On this day, came the parties by their attorneys, the following proceedings were held in
  Plano, Texas:
   OPEN: 10:04 am                                    ADJOURN:


   TIME:       MINUTES:
   10:04 am    Case called and announcements are made. The Court will issue final orders or
               report and recommendations to the District Judge on these motions. The Court
               will take up de #252 sealed motion.
   10:07 am    Sidebar with the attorneys and the Court
   10:10 am    The portion of the hearing/courtroom is SEALED regarding de #252 sealed
               motion.
   10:34 am    The Court grants motion de #252.
   10:36 am    The hearing/courtroom is now UNSEALED. The Court takes up de #246 motion
               for protective order.
   10:37 am    Defense attorney Ms. Silverman makes her objections/arguments for the record.
   10:40 am    Ms. Rattan responds to Ms. Silverman’s arguments.
   10:43 am    The Court GRANTS motion de #246 - Motion for Protective Order
Case 4:16-cr-00176-ALM-KPJ Document 316 Filed 07/02/19 Page 2 of 3 PageID #: 4331

  CASE NO. 4:16cr176                     DATE 7/2/2018
  PAGE 2 - PROCEEDINGS CONTINUED: Motion hearing

   TIME:      MINUTES:
   10:44 am   The Court takes up de #242 Motion for pre-trial James hearing.
   10:46 am   Attorney Ms. Silverman presents her argument in support of de #242 Motion.
   10:48 am   Ms. Rattan responds to Ms. Silverman’s arguments.
   10:54 am   The Court DENIES de # 242 Motion for pre-trial James hearing.
   10:55 am   The Court takes up de #257 (SEALED) Motion to disqualify prosecutor. The
              Court does NOT seal the record/courtroom by agreement of the parties.
   10:55 am   Attorney Ms. Silverman presents her argument in support of de #257 Motion.
   11:09 am   Mr. Combs responds to Ms. Silverman’s arguments re: de #257 Motion. Govt
              exhibit #1 is admitted.
   11:21 am   Attorney Ms. Silverman responds to Mr. Combs response.
   11:24 am   The Court DENIES de #257 Motion.
   11:24 am   The Court takes up de #299 Motion to modify conditions of release and remove
              electronic monitoring
   11:27 am   The Defendant makes a statement regarding electronic monitoring.
   11:30 am   The Court GRANTS de #299 Motion to modify conditions of release and remove
              electronic monitoring- no monitoring at this point and no curfew.
   11:32 am   The Court takes up SEALED de #262 Motion to Dismiss. Ms. Silverman states
              this motion should not have been sealed. The Court does NOT seal the
              hearing/courtroom.
              The Court takes up de #265 Motion to Suppress
   11:32 am   Ms. Silverman presents arguments in support of de #262 motion to dismiss.
   11:40 am   Court will make the recommendation to deny motion de #262
   11:41 am   Ms. Silverman presents arguments in support of de #265 motion to suppress.
   11:44 am   Court will make the recommendation to deny motion de #265 motion to suppress.
   11:46 am   Court in recess for 10 minutes.
   11:59 am   The Court will take up motions de #200, de #243, de #264, de #266
   12:03 pm   Ms. Silverman presents argument in support of de #200 motion .
   12:05 pm   Ms. Rattan responds to Ms. Silverman’s arguments.
   12:23 pm   Both sides continue to present argument/rebuttal on these motions.
   12:24 pm   Ex parte discussion between Court and Ms. Rattan.
Case 4:16-cr-00176-ALM-KPJ Document 316 Filed 07/02/19 Page 3 of 3 PageID #: 4332

  CASE NO. 4:16cr176                     DATE 7/2/2018
  PAGE 3 - PROCEEDINGS CONTINUED: Motion hearing

   TIME:      MINUTES:
   12:45 am   Court takes up Sealed motion #243. Both sides agree this motion is not SEALED.
              The courtroom/record is not sealed.
   12:46 pm   Ms. Silverman presents argument in support of de #243 motion.
   12:58 pm   Court takes up motion #264.
              Ms. Silverman presents argument in support of de #264 motion.
   12:59 pm   Ms. Silverman offers Exhibit #1 - FBI investigation report. The court admits the
              exhibit under seal.
   1:05 pm    The Court denies motion #264.
   1:05 pm    Court takes up motion #266
   1:06 pm    Ms. Silverman presents argument in support of de #266 motion.
   1:15 pm    Ms. Rattan responds to Ms. Silverman’s argument.
   1:20 pm    Court notifies Ms. Silverman that de #314 is filed and marked as deficient.
   1:25 pm    Court will issue final orders or report and recommendations regarding motions
              that were taken up in this hearing. Court is in recess.




                                                     DAVID A. O’TOOLE, CLERK

                                                     BY:      Lori Stover
                                                            Courtroom Deputy Clerk
